DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities:
The term “a read command” in claim 2, lines 6-7 should be “the read command”.
The term “a read command” in claim 3, lines 2-3 should be “the read command”. 
The term “a read command” in claim 12, line 5 should be “the read command.
The term “a read command” in claim 13, lines 2-3 should be “the read command”.
The term “a parameter” in claim 13, lines 4-5 should be “the parameter”.
The term “temperature” in claim 20, line 10 should be “a temperature”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of “upon determining that the received command is a read command, perform a read operation corresponding to the read command with a read voltage temperature corrected using:” (claim 2, lines 6-8) and the recitation of “the controller performs the operation corresponding to the received command with a parameter temperature corrected using the first temperature even if the first temperature is within the predetermined range.” are neither disclosed nor shown in any of the drawings. 
According to the specification, page 13, lines 6-10, the controller performs temperature correction that corrects a read voltage or the like based on the measured temperature”, the read voltage (the parameter) is corrected, not the temperature.

Allowable Subject Matter
Claims 1 and 5-20 are allowed.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “when the first temperature is within a predetermined range with respect to a second temperature measured before the command is received, the parameter is corrected using the second temperature, and when the first temperature is outside the predetermined range, the parameter is corrected using the first temperature.” in combination with the other limitations thereof as is recited in the claim. Claims 12-19 depend on claim 11.
Regarding claim 20: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “when the first temperature is within a predetermined range with respect to a second temperature measured before the command is received, the parameter is corrected using the second temperature, and when the first temperature is outside the predetermined range, the parameter is corrected using the first temperature.” in combination with the other limitations thereof as is recited in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achtenberg (US 2018/0293029) discloses temperature variation compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827